Wallace, C. J.
In view of what was well known at the time of Atwood’s invention, his patent is to be construed as limited to a process of curing fish in which the membrane or tissue between the flesh and the skin is removed during the process, and before the article is in a condition to be packed and boxed for the market.
The defendants buy the article fully cured, and even if they remove the membrane with the outer skin, they only do what any one has a right to do in preparing the article for cooking. Tho circumstance that this is done in order to make the article more marketable, does not alter the character of the act.
The bill is dismissed.